Citation Nr: 0008051	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.

4.  Entitlement to service connection for tiredness/weakness, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for memory changes, 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection for sleep disturbances, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to 
July 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

In the VA Form-9 submitted to the RO in March 1998, the 
appellant requested a Travel Board hearing.  She was then 
afforded a hearing before a Hearing Officer, but has not been 
afforded a Travel Board hearing.

Accordingly, this case is REMANDED for the following action:

The RO should clarify whether the 
appellant still wants a Travel Board 
hearing, and, if so, should schedule such 
a hearing.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


